Citation Nr: 1506878	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus type II with erectile dysfunction.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The July 2012 rating decision granted entitlement to service connection for peripheral neuropathy of the right and left lower extremities associated with the Veteran's service-connected diabetes mellitus.  In August 2013, a rating decision granted service connection for overactive bladder as associated with the service-connected diabetes mellitus and denied claims of entitlement to service connection for an eye disability, prostate disability, and hypertension, all as secondary to the service-connected diabetes mellitus.  The rating criteria for diabetes mellitus provide that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  However, the Veteran did not appeal any of the decisions with regard to these disabilities; therefore, the Board does not have jurisdiction over them at this time.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus with erectile dysfunction does require insulin, oral hypoglycemic medications, and a restricted diet, but he has not been shown to require regulation of activities; there is no penile deformity present.  





CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was provided with a VCAA notification letter in November 2010 that advised him of the evidence necessary to substantiate an increased rating, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general.  Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial AOJ adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The Veteran's VA treatment records, disability records from the Social Security Administration (SSA), and the reports of December 2011 and August 2013 VA examinations were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, at both examinations, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, he provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.   Nothing suggests that the examiner at either examination documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected diabetes mellitus with erectile dysfunction is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4119 (2014).  Diagnostic Code 7913, Note (1) indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Diagnostic Code 7913, Note.

In this case, the medical evidence, including the reports of December 2011 and August 2013 VA examinations and VA treatment notes, shows that the Veteran's service-connected diabetes mellitus is treated with oral hypoglycemic medications, insulin, and a restricted diet.  Thus, the medical evidence of record does show that the Veteran's diabetes mellitus requires insulin and a restricted diet.

Nevertheless, the medical evidence does not show that the Veteran must restrict his occupational and recreational activities in response to his diabetes mellitus.   Both the December 2011 and August 2013 VA examiners specifically stated that there was no regulation of the Veteran's activities.  SSA disability records also do not show that the Veteran's diabetes mellitus requires regulation of activities.  A December 2010 disability examination by Vermont Disability Determination Services indicated that the Veteran had to cease work as a truck driver because of he was required to take insulin.  However, this change in employment was specific to the occupation of truck driver and does not demonstrate that the Veteran's diabetes mellitus results in manifestations that require the Veteran to regulate his individual work activities and duties.
  
There is no contrary medical evidence of record.  Treatment records reflect that the Veteran is seen by his provider one to two times per month, but not for episodes of hypoglycemia or ketoacidosis.  Additionally, no hospitalizations for episodes of hypoglycemia or ketoacidosis were recorded.  While the Veteran's service-connected diabetes mellitus has been at times poorly controlled, no limitations of his activities in order to help regulate his diabetes mellitus symptoms were prescribed.  

The Board has considered the Veteran's arguments that his symptoms meet the criteria for a 40 percent rating for diabetes mellitus, but finds that his statements alone do not support the claim for an increased rating.  The Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities. See Camacho v. Nicholson, 21 Vet. App. 360 (2007). Moreover, the Board notes that the Veteran has not offered specific examples of how his diabetes mellitus affects him beyond the need for insulin and restricting his diet.  In his November 2012 VA Form 9, the Veteran indicated that he was speaking with his primary care physician about restricting his activities, but the treatment evidence does not reflect that any restrictions were put in place.  Thus, the Board concludes that the competent evidence of record does not demonstrate that the Veteran must restrict his activities to manage his service-connected diabetes mellitus. 

In addition, under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014), a compensable rating for erectile dysfunction is only warranted in the presence of deformity of the penis with loss of erectile power.  Loss of erectile power is rated noncompensably otherwise, although special monthly compensation is available for loss of use of creative organ, and which the Veteran receives.  Treatment records and a December 2011 VA examination report reflect that the Veteran has experienced erectile dysfunction for several years, secondary to his service-connected diabetes mellitus.  However, no penile deformity is documented.  The December 2011 VA examiner stated that a physical examination was not performed at the Veteran's request, but that the Veteran reported normal anatomy with no deformity or abnormality.  Accordingly, there is no basis to grant a separate compensable rating for erectile dysfunction.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings for his service-connected diabetes mellitus.  Therefore, his claim must be denied.

Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule.

The Veteran's diabetes mellitus is controlled by oral hypoglycemic, insulin, and restricted diet.  All of these criteria are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.119, Diagnostic Code 7913.  Therefore, an extra-schedular rating for diabetes mellitus is denied.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

REMAND

The July 2012 rating decision denied entitlement to TDIU on the basis that the Veteran did not meet the threshold criteria for TDIU, that is, a single disability rated as 60 percent disabling or one disability rated as 40 percent disabling with a combined rating of 70 percent.  With the August 2013 rating decision, service connection was granted for overactive bladder and PTSD, rated as 40 percent and 30 percent disabling, respectively.  Thus, the Veteran now meets the threshold criteria for TDIU.  Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ for further development and readjudication.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a vocational specialist to assess the effects of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge
 Board of Veterans' Appeals


Department of Veterans Affairs


